Citation Nr: 0530051	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  98-01 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disorder.

2. Entitlement to service connection for a cervical spine 
disorder.

3. Entitlement to service connection for a left shoulder 
disorder.

4. Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  He thereafter had periods of active duty for training 
and inactive duty training as a member of the United States 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The RO denied claims of service 
connection for a bulging disc of the lumbar spine, and for 
disorders of the cervical spine, left shoulder, and right 
knee; the RO also denied service connection for headaches.  

The veteran was afforded a personal hearing before RO 
personnel in May 2002.  A transcript of the hearing has been 
associated with the claims folder.

The Board remanded the case to the RO in December 2003 for 
further procedural and evidentiary development.  While the 
case was on remand, the RO issued a decision granting service 
connection for traumatic headaches, as residual of a head 
injury sustained while the veteran was performing military 
duty.  Accordingly, that decision constitutes a full grant of 
the benefit sought on appeal, and that issue is no longer 
before the Board.  The development requested on remand was 
completed, and the case was returned to the Board for 
continuation of appellate review.  

In a statement dated in December 2001, the veteran asked for 
VA consideration of benefits for the following conditions, 
claimed as stemming from a car accident while he was 
performing military duty:  gastritis, right knee disorder, 
right ankle disorder, impaired vision, bilateral hearing loss 
and a psychiatric disorder.  The RO issued a decision in May 
2003 denying service connection for major depression, 
gastritis, and a left knee disorder.  Service connection for 
a right knee disorder is an issue currently on appeal.  The 
veteran's claims of service connection for a right ankle 
disorder, impaired vision, and bilateral hearing loss remain 
unadjudicated.  The Board refers these issues to the RO for 
any action deemed appropriate.  


FINDINGS OF FACT

1.  Any current disorder of the lumbosacral spine is not 
attributable to trauma sustained in a car crash on August 30, 
1996 while the claimant was on inactive duty for training.

2.  Any current disorder of the cervical spine is not 
attributable to trauma sustained in a car crash on August 30, 
1996 while the claimant was on inactive duty for training.

3.  Any current disorder of the left shoulder is not 
attributable to trauma sustained in a car crash on August 30, 
1996 while the claimant was on inactive duty for training.

4.  Any current disorder of the right knee is not 
attributable to trauma sustained in a car crash on August 30, 
1996 while the claimant was on inactive duty for training.


CONCLUSIONS OF LAW

1.  A lumbosacral spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an April 2004 
letter from the RO to the appellant that was issued following 
the initial RO decision in September 1997  The letter 
informed the appellant of what evidence was required to 
substantiate his claims on appeal and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
Records from the Social Security Administration have also 
been added to the claims file.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  Records from non-VA medical sources have also 
been obtained.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of September 1997 that is the 
basis of this appeal was already issued prior to the 
enactment of the VCAA in November 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his/her claim 
and to respond to VA notices, but the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred in or aggravated while performing inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis.  The veteran neither contends nor does the evidence 
suggest that the disorders for which he seeks service 
connection are in any way attributable to his period of 
active duty from July 1972 to July 1974.  Rather, the veteran 
maintains that he has chronic disorders of the low back, 
neck, left shoulder and right knee as a result of an auto 
accident in which he was involved, on August 30, 1996, in 
connection with performing military duty.  He claims that he 
experiences back pain and spasm, as well as cramps in the 
legs and hands.  

Service department records disclose that the veteran was 
involved in an car accident on August 30, 1996, while he was 
on inactive duty for training.  It was reported that he 
sustained multiple injuries to the head, left shoulder, right 
leg and lower back.  

Reports of the veteran's treatment by private medical 
sources, dated from 1996 to 2001, have been associated with 
the claims file.  Medical records prepared on August 30, 1996 
indicate the veteran sustained trauma to the left shoulder, 
neck, back and right tibia in a car accident.  In September 
1996, he reported neck and low back pain following a motor 
vehicle accident the month before.  The assessment was 
myofascial pain syndrome with cervical strain, secondary to 
whiplash injury with findings of lumbosacral strain.  
Subsequent medical records reflect recurrent complaints of 
low back pain, and physical examination indicated trapezius 
spasm and lumbosacral paraspinal muscle spasm.  Diagnostic 
imaging in April 1997 revealed lumbar disc herniation.  The 
diagnoses included cervical strain, lumbosacral strain, and 
lumbar disc disease.  

Service department and VA medical records, dated from 1998 to 
2002, reflect the veteran's evaluation and treatment for 
complaints of recurrent back pain, with lower extremity 
weakness.  In July 1998, x-ray examination of the lumbosacral 
spine was interpreted as showing no acute abnormalities.  In 
July 2001, an MRI of the lumbar spine revealed a very slight, 
insignificant bulge on the right side of L4-5, seen only on 
sagittal images; also seen was a tiny cleft in the posterior 
annulus of the L5-S1 disc, also on the right side.  No 
central or foraminal stenosis or disc herniation was 
detected.  Also in July 2001, x-rays of the lumbar spine 
showed minimal disc space degenerative changes at L3-L4.  No 
other significant abnormality was detected.  

Other VA clinical records, dated from December 2002 to August 
2004, indicate that the veteran received physical therapy for 
pain involving the low back, right knee, and cervical 
spine/upper trapezius area.  X-ray examination in July 2003 
disclosed mild degenerative changes in the right knee and 
degenerative changes in segments of the cervical spine.  

A VA orthopedic examination was performed in August 2002.  
The examiner reported claims file review.  The veteran's 
history was obtained and clinical findings were recorded.  
The examiner referred to a service department Statement of 
Medical Examination and Duty Status, that relates the 
veteran, on August 30, 1996, sustained multiple injuries to 
the head, left shoulder, right leg and lower back.  The 
examiner remarked that the examination report was actually 
completed November 18, 1996.  

The examiner went on to state that no current pathology of 
the knees, right leg or left shoulder was detected.  It was 
the examiner's opinion that there was not sufficient 
objective medical evidence to establish that the veteran's 
current low back condition, as well as any current pathology 
of the left shoulder, neck or knees, was etiologically 
related to the car accident in 1996.   

In this case, there is no dispute that the veteran was 
involved in a car accident on August 30, 1996 while 
performing military duty.  There is also medical evidence, 
contemporaneous with the car accident, indicating that the 
veteran sustained trauma to the neck, low back, left 
shoulder, and an area about the right knee.  The question, 
then, is whether he now has a trauma-induced chronic disorder 
of the neck, low back, left shoulder or right knee.

The medical evidence from private clinicians does indicate 
continued, post-car accident symptoms involving the neck and 
low back, in September 1996, about one month after the car 
accident, and the veteran's symptoms were attributed to 
cervical strain and lumbosacral strain stemming from trauma 
in recent car accident.  Private medical records do not 
report any specific organic disorder involving the left 
shoulder or right knee.  Significantly, except for the 
September 1996 private treatment entry specifically linking 
cervical strain and lumbosacral strain to whiplash and trauma 
of the car accident the prior month, there were no subsequent 
assessments by private clinicians attributing lumbar disc 
disease-the primary condition that continued to be noted-to 
the August 30, 1996 car accident.  

Degenerative changes involving the right knee and cervical 
spine were first objectively confirmed by VA in July 2003, 
several years after the car accident.  Although spasm of the 
trapezius has been detected, no private or VA clinician has 
indicated that this finding is indicative of any specific 
left shoulder disorder, and trapezius spasm has been deemed a 
manifestation of the veteran's cervical spine disorder.  

A VA orthopedic examiner, in August 2002, considered the 
veteran's history and current complaints and performed a 
clinical examination.  That physician concluded that any 
current disorder of the neck, low back, left shoulder or 
right knee was not attributable to the August 30, 1996 car 
accident.  The physician is a specialist in orthopedics.  He 
provided a definitive opinion, which was supported with 
specific references to the veteran's medical records.  The 
physician also reviewed the veteran's entire claims file.  
His opinion is persuasive and supported by the medical 
evidence. .

By contrast, to the extent that opinions from private 
clinicians, after September 1996, can even be regarded as 
supporting a relationship between the August 30, 1996 car 
accident and disorders of the cervical spine and lumbosacral 
spine, the Board assigns them little probative value.  None 
of these clinicians conducted a review of all the veteran's 
medical records or provided more than a cursory rationale for 
their opinions.  Factors for assessing the probative value of 
a medical opinion include the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The 
probative value of the opinions of the private clinicians is 
far outweighed by the opinion of the August 2002 VA 
physician.  

For these reasons, the claims for service connection for 
disorders of the lumbar spine, cervical spine, left shoulder 
and right knee must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claims, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right knee disorder is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


